      Case 7:18-cv-00338 Document 75 Filed on 07/12/19 in TXSD Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA                          §
                                                   §
                           Plaintiff,              §
                                                   §
 v.                                                §           CASE NO.     7:18-CV-338
                                                   §
 27.36 ACRES OF LAND, MORE OR LESS,                §
 SITUATE IN HIDALGO COUNTY,                        §
 STATE OF TEXAS; AND HEIRS OF                      §
 ROMULO CAVAZOS, ET AL.,                           §
                                                   §
                         Defendants.               §

______________________________________________________________________________

                          NOTICE OF APPEARANCE
______________________________________________________________________________

       Please take notice that the undersigned Assistant United States Attorney, Manuel Muniz-

Lorenzi, on behalf of the United States of America, appears as co-counsel for the United States of

America in this lawsuit, in addition to Megan Eyes the current attorney of record in this case.

                                                       Respectfully submitted,

                                                       RYAN K. PATRICK
                                                       United States Attorney
                                                       Southern District of Texas

                                             By:       s/ Manuel Muniz-Lorenzi_____________
                                                       MANUEL MUNIZ-LORENZI
                                                       Assistant United States Attorney
                                                       Southern District of Texas No. 3381592
                                                       Puerto Rico Bar No. 21246
                                                       1701 W. Bus. Highway 83, Suite 600
                                                       McAllen, TX 78501
                                                       Telephone: (956) 618-8010
                                                       Facsimile: (956) 618-8016
                                                       E-mail: Manuel.Muniz.Lorenzi@usdoj.gov




                                             Page 1 of 2
                                        Notice of Appearance
      Case 7:18-cv-00338 Document 75 Filed on 07/12/19 in TXSD Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I, Manuel Muniz-Lorenzi, Assistant United States Attorney for the Southern District of

Texas, hereby certify that on July 12, 2019, I served the foregoing using the Court’s ECF

notification system on all parties receiving ECF notice in this case.


                                              By:     s/ Manuel Muniz-Lorenzi_____________
                                                      MANUEL MUNIZ-LORENZI
                                                      Assistant United States Attorney




                                             Page 2 of 2
                                        Notice of Appearance
